Title: From Thomas Jefferson to John Patten Emmet, 6 March 1825
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
Mar. 6. 25.
The board of Visitors of the University of Virginia, at their meeting of the 4th instant, proceeding to the appointment of a Professor for the school of Natural history in that institution, unanimously nominated you to that chair. under the generic term of Natural history, they comprehend Zoology, Botany, Mineralogy, Chemistry and Geology; that of Chemistry however being considered as the branch most eminently distinctive of the school. it’s emoluments are 1500. D. a year fixed salary, tuition fees from those of your school from 25. to 50. D. each according to circumstances, and an excellent house and convenient garden-grounds for your residence. the tenure of the Professorship is under the board of Visitors, 7. in number, ⅔ of whom, say five out of the seven, can alone remove a Professor. it is therefore a freehold in fact. but one vacation is admitted, to wit from the 15th of December to the last day of January, and lectures are expected every other day, during term.As you are probably a stranger to this establishment, I have thought it right to state to you these particulars. the Institution opens tomorrow, so that in the hope that you will accede to our wishes, we shall request your attendance as early as possible; and in the mean time, ask an answer which may place us on a certainty. Accept the assurance of my great esteem and respect.Th: Jefferson